Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference from Bihler, et al., US 2007/0188312 A1, teaches a vehicle with a controller and a processor that collect sensor data, determine a “probability space’ in which doors of the vehicle might rotate, and assesses risks of collision of the vehicle with other objects on the basis of these data.  With regard to independent Claim 1, Bihler, taken either independently or in combination with other prior art references of record, fail to teach or render obvious a vehicle with a rear view monitoring device and a control system that imposes pre-conditions on the opening of side doors of the vehicle, and determines satisfaction of these pre-conditions based on line segments extending from each side of the vehicle toward the rear side of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908.  The examiner can normally be reached on Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661